OPINION OF THE COURT
Santucci, J.
In this case we address the question of whether the law of New York State imposes upon a physician a duty of care which extends to the spouse of a patient who contracts tuberculosis as the result of the physician’s alleged negligent failure to properly diagnose the disease in his patient. We hold that there is neither a statutory nor common-law duty imposed upon a physician for the benefit of those who may contract such disease from the patient.
In March 1992, the plaintiffs commenced the instant action *355against the defendant doctor, Sebastian A. Peter (hereinafter the defendant). In the first of the four causes of action pleaded in the verified complaint, the plaintiff patient, John Ellis (hereinafter the husband), alleged medical malpractice based upon, inter alia, the defendant’s failure to timely diagnose and treat his tuberculosis. In the second cause of action, the plaintiff, Joan Ellis (hereinafter the wife), alleged, inter alia, that the defendant was negligent in failing to advise and warn her "of the fact of the diseases [sic] existence, the nature of the disease, and the likelihood of contracting the disease upon coming into contact with an afflicted person/patient”. In the third cause of action the wife sought to recover damages for the loss of her husband’s services. In the fourth cause of action, the husband sought to recover damages for the loss of his wife’s services.
After joinder of issue, the plaintiffs moved to strike the defendant’s fifth and sixth affirmative defenses which respectively asserted (1) that the complaint failed to state a cause of action on behalf of the wife, and (2) that there did not exist a physician-patient relationship between the defendant and the wife. The defendant then cross-moved to dismiss the second and fourth causes of action. The Supreme Court granted the plaintiffs’ motion and denied the defendant’s cross motion. We reverse.
Initially, we note that the parties have treated the wife’s cause of action as a hybrid malpractice/negligence action. However, in light of the fact that the wife was never a patient of the defendant, we perceive no physician-patient relationship upon which recovery for malpractice may be predicated (see, Heller v Peekskill Community Hosp., 198 AD2d 265; Lee v City of New York, 162 AB2d 34; LoDico v Caputi, 129 AB2d 361). Thus, the wife’s causes of action against the defendant must necessarily be based upon either common-law negligence or the defendant’s breach of some statutory obligation.
It is well settled that before a defendant may be held liable for negligence, it must be shown that the defendant breached a duty of reasonable care owed to the plaintiff (see, Palka v Servicemaster Mgt. Seros. Corp., 83 NY2d 579, 584; Palsgraf v Long Is. R. R. Co., 248 NY 339, 342). Indeed, in the absence of duty there can be no breach, and without a breach, there is no liability (see, Pulka v Edelman, 40 NY2d 781, 782).
In the case at bar the wife alleges that the defendant breached a duty of reasonable care by failing to warn her *356about her husband’s infectious condition. However, "[a] physician’s duty of care is ordinarily one owed to his or her patient” (Purdy v Public Adm’r of County of Westchester, 72 NY2d 1, 9), and does not extend to the "community at large” (Eiseman v State of New York, 70 NY2d 175, 188). It is true that the wife, while a member of the community at large, may also be considered to be in that class of persons whom the defendant "knew or reasonably should have known were relying on him for [a duty of care] to his patient” (Eiseman v State of New York, 70 NY2d 175, 188, supra). Nevertheless, were we to extend the defendant’s duty of care to the wife under these circumstances, we perceive no demarcation of the point where that duty would end. In other words, if the physician owes a duty to a patient’s spouse to warn her about his patient’s condition, such a duty would also logically extend to other individuals with whom the patient was in close contact, such as other relatives, e.g., his children, co-workers, or even fellow commuters. Clearly such individuals represent the "community at large” to whom a physician owes no duty of care. Thus, the imposition of a common-law duty upon the defendant herein with respect to the wife could "expand traditional tort concepts beyond manageable bounds and create an almost infinite universe of potential plaintiffs” (Widera v Ettco Wire & Cable Corp., 204 AD2d 306, 307).
To the extent that the wife asserts that it was foreseeable that an individual, like herself, who was in close daily contact with the patient, would be in the zone of risk for contracting a communicable disease from the patient, we note that "[f]oreseeability should not be confused with duty” (Pulka v Edelman, 40 NY2d 781, 785, supra). Neither the concept of foreseeability nor the zone of risk defines a duty, but instead "only circumscribes the boundaries of a duty after it has been established that one exists” (Sorgente v Richmond Mem. Hosp., 142 Misc 2d 870, 873). Here there is no duty and thus we do not reach the issue of whether the wife’s tubercular condition was a foreseeable result of the physician’s alleged failure to diagnose the disease in her husband.
In reaching this conclusion we are not unaware that, under facts similar to those at bar, many foreign jurisdictions would accord the wife a cause of action in common-law negligence against the defendant (see, e.g., Bradshaw v Daniel, 854 SW2d 865 [Tenn]; DiMarco v Lynch Homes-Chester County, 384 Pa Super 463, 559 A2d 530, affd 525 Pa 558, 583 A2d 422; Shepard v Redford Community Hosp., 151 Mich App 242, 390 *357NW2d 239; Gooden v Tips, 651 SW2d 364 [Tex]; Bradley Ctr. v Wessner, 161 Ga App 576, 287 SE2d 716; McIntosh v Milano, 168 NJ Super 466, 403 A2d 500). However, the common law of New York State does not impose such a duty and we decline to depart from this tradition herein, mindful that "a new cause of action will have foreseeable and unforeseeable consequences, most especially the potential for vast, uncircumscribed liability” (Madden v Creative Servs., 84 NY2d 738, 746).
In this regard we note that " '[w]hile moral and logical judgments are significant components [in determining the duty owed by one member of society to another], [the courts] are also bound to consider the larger social consequences of [their] decisions and to tailor [their] notion of duty so that "the legal consequences of wrongs [are limited] to a controllable degree” ’ ” (Eiseman v State of New York, 70 NY2d 175, 187, supra, quoting Waters v New York City Hous. Auth., 69 NY2d 225, 229, quoting Tobin v Grossman, 24 NY2d 609, 619). Furthermore, "[t]ort liability * * * depends on balancing competing interests: 'the question remains who is legally bound to protect [plaintiffs’ right] at the risk of liability. * * * [To] identify an interest deserving protection does not suffice to collect damages from anyone who causes injury to that interest’. * * * Not every deplorable act * * * is redressable in damages” (Madden v Creative Servs., 84 NY2d 738, 746, supra, quoting Humphers v First Interstate Bank, 298 Ore 706, 713-716, 696 P2d 527, 530-533). Therefore, the fact that the defendant owed no cognizable duty to the wife perforce means he cannot be held liable for the wife’s condition, regardless of whether his alleged malpractice may be perceived as negligently impacting upon her.
We also find that the defendant did not breach any statutory duty to the wife. Public Health Law § 2222, entitled "Tuberculosis; protection of patient’s family; duty of physicians and health officers”, states in pertinent part as follows: "It shall be the duty of a physician attending to a patient having tuberculosis to take all proper precautions and to give proper instructions to provide for the safety of all individuals occupying the same house or apartment” (§2222 [1]). It is axiomatic that under this section a physician’s duty to warn members of the patient’s household can only be triggered upon the physician’s awareness that his/her patient has contracted tuberculosis. Moreover, although the Public Health Law creates such a duty, the scope of that duty is more *358precisely defined by reference to the State Sanitary Code (see, Public Health Law § 225). Specifically State Sanitary Code (10 NYCRR) § 2.27, entitled "Physician to isolate person with highly communicable disease and give instructions regarding prevention of spread of the disease”, provides: "It shall be the duty of the attending physician immediately upon discovering, a case of highly communicable disease * * * [to] advise other members of the household regarding precautions to be taken to prevent further spread of the disease and shall inform them as to appropriate specific preventive measures” (emphasis added).
Thus, when the above provisions are read in conjunction, it becomes apparent that the Legislature chose only to impose a "duty to warn” where the physician has actually diagnosed tuberculosis in his patient. Clearly, the Legislature could have imposed a duty upon doctors to warn members of a patient’s household where, as here, the physician may have merely suspected, or had reason to suspect, that tuberculosis was present (see, Sorgente v Richmond Mem. Hosp., 142 Misc 2d 870, supra). However, such is not the intent of these provisions. And, as noted by the dissent, it is the province of the Legislature to determine whether to extend the statutory duty under 10 NYCRR 2.27 so as to render it applicable to situations where a diagnosis has not been made (see, e.g., Tenuto v Lederle Labs., 207 AD2d 541). Therefore, the defendant did not breach the statutory duty created by Public Health Law § 2222 as defined by 10 NYCRR 2.27.
Accordingly, we hold that the wife has no cause of action to recover damages in either malpractice or negligence against the defendant on the theory that she contracted tuberculosis as a result of the defendant’s alleged failure to diagnose tuberculosis in her husband and his consequent failure to warn members of the husband’s household of their risk of contracting the disease.
Therefore, the order appealed from is reversed, the plaintiffs’ motion to strike the defendant’s fifth and sixth affirmative defenses is denied, the defendant’s cross motion to dismiss the plaintiffs’ second and fourth causes of action is granted, and the matter is remitted to the Supreme Court, Kings County, for entry of a judgment dismissing the plaintiffs’ second and fourth causes of action.